DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of Applicants remarks and amended claims filed on January 11, 2021 is acknowledged. Claims 23-35 and 37-43 are pending in this application. Claims 1-21 and 35 have been cancelled. Claims 23-24, 27, 29, and 31-32 have been cancelled. Claim 43 is new. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 29-30, 33-35, and 37-42 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to the claims to be dependent on claims 29, 33, and 42 (independent claims). 
Claim Rejections - 35 USC § 102
The rejection of claims 22-28 and 31-32 under 35 U.S.C. 102(a)(1) as being anticipated by Memarzadah et al. (US 2008/0103103) has been withdrawn in view of Applicant’s amendments to the claim dependency. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Memarzadah et al. (US 2008/0103103), which discloses compositions and methods for treating conjunctivitis and other eye conditions. The invention is based on the use of epigallocatechin gallate (EGCG) to treat conjunctivitis or other eye conditions (paragraph 0008).  
The prior art does not teach or suggest the gallate-containing compound is a dendrimer, specifically PAMAM. 
The use of tannic acid as a matrix for a water-insoluble therapeutic agent to be coated on a medical device is free of prior art. Additionally, there does not appear to motivation of one of ordinary skill to substitute tannic acid for well-known epi gallo catechin gallate or epicatechin gallate in a coating for a medical device. There does not appear to be a teaching of functional equivalence in the art between the two compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615